DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2020 has been entered.
 
Response to Amendment
The Amendment filed on 11/17/2020 has been entered. Claims 1-13, and 18 have been amended, claims 21-25 are new, and no claims are cancelled. Claims 1-25 are pending in the application. 

Response to Arguments
Applicant's arguments filed 11/17/2020 have been fully considered and are persuasive. Additionally, the amendments have changed the scope of the claims, and Examiner will now rely on new reference Balabine et al. (US 20140075557), hereafter Balabine, to disclose the amended limitation, as discussed below.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/17/2020 and 11/20/2020 were filed after the mailing date of the Final Office Action on 10/30/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims: 1-25:

Claims 1-25 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Bahadur et al. (US 9450817), hereafter referred Bahadur, and further in view of Arndt (US 20160254959), hereafter Arndt, and Balabine et al. (US 20140075557), hereafter Balabine.
Regarding claim 1, Bahadur discloses an application implementation method (see flowchart of Fig. 8) implemented by a service controller ([Col. 6, lin. 51-59] where the controller corresponds to the service controller) comprising: 
receiving description information of a first application ([Col. 6, lin. 51-59] where the controller corresponds to the service controller, where the service controller receives a video-on-demand (VOD) application service request from a client, which corresponds with the application server, and the description information is received via the northbound interface); 
determining target network resource information according to the description information, wherein the target network resource information indicates a target network resource required for implementing the first application ([Col. 7, lin. 15-22] where the connectivity-on-demand service module (which is part of the controller) provides the client requirements (description information) to the Path Computation Engine (PCE, also part of the controller) which computes a path based on network topology information, which corresponds to target network resource information, where the path corresponds to the target network resource). 
However, Bahadur does not explicitly disclose wherein the description information comprises an application identifier of the first application and sending, to a network controller, an invoking instruction carrying a network policy, wherein the invoking instruction instructs the network controller to invoke the target network resource according to the network policy to implement the first application.
However, Arndt, which is analogous to Bahadur because each reference discloses an SDN controller provisions or makes changes to network resources on behalf of application requirements in the applications’ requests, discloses sending, to a network controller, an invoking instruction carrying a network policy ([0032] where the SDN controller sends down the QoS policies to the subordinate controllers), wherein the invoking instruction instructs the network controller to invoke the target network resource according to the network policy to implement the first application ([0034] where the information used by the SDN controller is used to program the individual switches to assign a forwarding behavior, including level of QoS priority).

Bahadur and Arndt (hereafter Bahadur-Arndt) are analogous art because each reference discloses an SDN controller provisions or makes changes to network resources on behalf of application requirements in the applications’ requests. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the Bahadur system of Arndt system. The motivation to combine would be to ensure that the dynamic changes of a network are managed by policy enforcement and adjustment by the SDN controller as taught by Arndt ([0061]). 

However, Bahadur-Arndt do not explicitly disclose wherein the description information comprises an application identifier of the first application.
However, Balabine, which is analogous to Bahadur-Arndt because each reference discloses an SDN controller provisions or makes changes to network resources on behalf of application requirements in the applications’ requests, does disclose wherein the description information comprises an application identifier of the first application ([0057] where the OSI Level 7 application information may be supplied by a classification and application identifier).
Bahadur-Arndt and Balabine (hereafter Bahadur-Arndt-Balabine) are analogous art because each reference discloses an SDN controller provisions or makes changes to network resources on behalf of application requirements in the applications’ requests. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the Bahadur-Arndt system of using the SDN controller to calculate and provision network paths according to application requests with mapping OSI level 7 application information and user information received to the policy provided by a system admin, as in the Balabine system. The motivation to combine would be to determine if the state of the network satisfies the policy to determine if a corrective action is required, as taught by Balabine ([0059]). 

Regarding claim 2, Bahadur-Arndt-Balabine discloses the features of claim 1, as discussed above. Bahadur discloses wherein sending the invoking instruction comprises sending to the network controller, when determining that the target network resource indicated by the target network resource information is currently in an idle state ([Col. 7, lin 35-40], where the available bandwidth on the path indicates that the target resource is currently idle/available).
Bahadur does not explicitly disclose the invoking instruction carrying the network policy.
However, Arndt discloses the invoking instruction carrying the network policy ([0032] where the SDN controller sends down the QoS policies to the subordinate controllers).
The motivation to combine is the same as claim 1.

Regarding claim 3, Bahadur-Arndt-Balabine discloses the features of claim 2, as discussed above. Bahadur discloses wherein determining that the target network resource is currently in the idle state comprises determining that network resource information in a network resource information base comprises the target network resource information ([Col. 7, lin. 20-22], where the traffic engineering database (TED) corresponds with the network resource information base, where the path is found based on the information in the TED), and wherein the network resource information indicates an idle network resource of a network device ([Col. 7, lin 35-40], where the available bandwidth on the path indicates that the target resource is currently idle/available, and [Col. 8, lin. 28-30, where the head end router of the path corresponds with the network device).

Regarding claim 4, Bahadur-Arndt-Balabine discloses the features of claim 3, as discussed above. Bahadur discloses wherein before determining that the target network resource is currently in the idle state ([Col. 12, lin. 66-Col. 13, lin. 4], where the PCE receives the network topology information in order to compute paths, corresponding to determining the target network resource is idle/available), the application implementation method further comprises: 
obtaining the network resource information from the network controller ([Col. 18, lin. 22-26], where the topology server, which functions as a network controller, provides the PCE (which functions as the service controller) the network topology information), wherein the network resource information indicates the idle network resource of the network device ([Col. 7, lin. 20-22], where the traffic engineering database (TED) corresponds with the network resource information base, where the path is found based on the information in the TED); and 
storing the network resource information in the network resource information base ([Col. 12, lin. 66-Col. 13, lin. 4], where the PCE receives the network topology information, and Col. 13, lin. 33-35], where path computation module (part of the service controller) includes data structures to store the path information).

Regarding claim 5, Bahadur-Arndt-Balabine discloses the features of claim 2, as discussed above. Bahadur discloses wherein determining that the target network resource indicated by the target network resource information is currently in the idle state comprises: 
searching a network resource information base for a status identifier of the target network resource according to the target network resource information ([Col. 15, lin. 49-53], where the path engine determines if there exists an available network path within TED); and 
determining according to the status identifier, that the target network resource is currently in the idle state ([Col. 15, lin. 57-60], where if a path exists, the path descriptor is provided, where the path descriptor corresponds with the identifier).

Regarding claim 6, Bahadur-Arndt-Balabine discloses the features of claim 1, as discussed above. Bahadur discloses wherein sending the invoking instruction comprises sending to the network controller, the invoking instruction when determining that the target network resource indicated by the target network resource information is currently in an occupied state ([Col. 25, lin. 46-51], where the path is unavailable due to it being occupied by a previously scheduled request), a priority of the first application is higher than a priority of a second application ([Col. 25, lin. 66-Col. 26, lin. 8], where a policy is considered to determine priorities among clients and/or request parameters, where a path request (i.e., first application) is prioritized over the scheduled path request (i.e., second application), and the second application occupies the target network resource, and wherein the invoking instruction instructs the network controller to release the occupied target network resource according to the network policy ([Col. 26, lin. 8-11], where the scheduled path is removed according to the policy) and invoke the target network resource to implement the first application .
However, Bahadur does not explicitly disclose the invoking instruction carrying the network policy.
However, Arndt discloses the invoking instruction carrying the network policy ([0032] where the SDN controller sends down the QoS policies to the subordinate controllers).
The motivation to combine is the same as claim 1.

Regarding claim 7, Bahadur-Arndt-Balabine discloses the features of claim 6, as discussed above. Bahadur discloses wherein determining that the target network resource indicated by the target network resource information is currently in the occupied state ([Col. 25, lin. 46-51], where the path is unavailable due to it being occupied by a previously scheduled request) comprises determining that network resource information in a network resource information base does not comprise the target network resource information ([Col. 10, lin. 39-45], where a path is not available, therefore not already listed as an existing path, and ([Col. 24, lin. 41-46], where the generated databases are searched for an existing path satisfying the request requirements, and [Col. 25, 43-45], where a path cannot be identified, thereby indicating one does not exist in the generated database), and wherein the network resource information indicates an idle network resource of a network device ([Col. 7, lin. 20-22], where the traffic engineering database (TED) corresponds with the network resource information base, where the path is found based on the information in the TED).

Regarding claim 8, Bahadur-Arndt-Balabine discloses the features of claim 7, as discussed above. Bahadur discloses wherein before determining that the target network resource indicated by the target network resource information is currently in the occupied state ([Col. 25, lin. 46-51], where the path is unavailable due to it being occupied by a previously scheduled request, and [Col. 26, lin. 8-11], where the scheduled path status corresponds with the status identifier of the target network resource state), the application implementation method further comprises: 
obtaining the network resource information from the network controller ([Col. 18, lin. 22-26], where the topology server, which functions as a network controller, provides the PCE (which functions as the service controller) the network topology information), wherein the network resource information indicates the idle network resource of the network device ([Col. 7, lin. 20-22], where the traffic engineering database (TED) corresponds with the network resource information base, where the path is found based on the information in the TED); and 
storing the network resource information into the network resource information base ([Col. 12, lin. 66-Col. 13, lin. 4], where the PCE receives the network topology information, and Col. 13, lin. 33-35], where path computation module (part of the service controller) includes data structures to store the path information).

Regarding claim 9, Bahadur-Arndt-Balabine discloses the features of claim 6, as discussed above. Bahadur discloses wherein determining that the target network resource is currently in the occupied state comprises: 
searching a network resource information base for a status identifier of the target network resource according to the target network resource information ([Col. 25, lin. 23-28], where the database is locked in order to validate a computed path (i.e., network resource), and attempts path validation, where a path not successfully validated corresponds to the status identifier, also see scheduled or active path listed in the generated database (Col. 24, lin. 57-65)); and 
determining according to the status identifier, that the target network resource is currently in the occupied state ([Col. 25, lin. 46-51], where the path is unavailable due to it being occupied by a previously scheduled request, and [Col. 26, lin. 8-11], where the scheduled path status corresponds with the status identifier of the target network resource state).

Regarding claim 10, Bahadur-Arndt-Balabine discloses the features of claim 9, as discussed above. Bahadur discloses wherein before determining that the target network resource indicated by the target network resource information is currently in the occupied state, the application implementation method further comprises: 
obtaining the target network resource information and the status identifier of the target network resource state ([Col. 25, lin. 46-51], where the path is unavailable due to it being occupied by a previously scheduled request, and [Col. 26, lin. 8-11], where the scheduled path status corresponds with the status identifier of the target network resource state); and 
storing the target network resource information and the status identifier of the target network resource in the network resource information base [Col. 26, lin. 8-11], where the scheduled path status is stored within the generated path databases).

Regarding claim 11, Bahadur-Arndt-Balabine discloses the features of claim 1, as discussed above. However, Bahadur does not explicitly disclose wherein before sending the invoking instruction carrying the network policy, the application implementation method further comprises generating the network policy.
However, Arndt discloses wherein before sending the invoking instruction carrying the network policy, the application implementation method further comprises generating the network policy  ([0035] where the controller generates policies based on the application data received).
The motivation to combine is the same as claim 1.

Regarding claim 12, Bahadur-Arndt-Balabine discloses the features of claim 1, as discussed above. Bahadur discloses wherein before sending the invoking instruction carrying the network policy, the application implementation method further comprises receiving the network policy from a user terminal ([Col. 7, lin. 45-52, where a network admin uses the northbound API to enforce a firewall policy, and [Col. 7, lin. 55-59], where the firewall policy engine may generate the firewall rules according to the instruction of the network admin).

Regarding claim 13, Bahadur discloses a service controller ([Col. 6, lin. 51-59] where the controller corresponds to the service controller, see Fig. 2, Controller 40) comprising: 
a memory configured to store computer-executable instructions ([Col. 35, lin. 16-26, see computer readable medium); and 
a processor coupled to the memory, wherein the computer-executable instructions cause the processor to be configured to  ([Col. 35, lin. 6-7], see processor): 
receive description information of a first application ([Col. 6, lin. 51-59] where the controller corresponds to the service controller, where the service controller receives a video-on-demand (VOD) application service request from a client, which corresponds with the application server, and the description information is received via the northbound interface); 
determine target network resource information according to the description information, wherein the target network resource information indicates a target network resource required for implementing the first application ([Col. 7, lin. 15-22] where the connectivity-on-demand service module (which is part of the controller) provides the client requirements (description information) to the Path Computation Engine (PCE, also part of the controller) which computes a path based on network topology information, which corresponds to target network resource information, where the path corresponds to the target network resource); and 
send to a network controller, an invoking instruction, wherein the invoking instruction instructs the network controller to invoke the target network resource according to the network policy to implement the first application ([Col. 7, lin. 35-40], where the controller via the PCE sends the chosen path to be provisioned by the path provisioning module (PPM) which corresponds to a network controller, and [Col. 7, lin. 15-17], where the policies applied by a policy engine are referenced as the path is being computed).
However, Bahadur does not explicitly disclose wherein the description information comprises an application identifier of the first application and send to a network controller, an invoking instruction carrying a network policy, wherein the invoking instruction instructs the network controller to invoke the target network resource according to the network policy to implement the first application.
However, Arndt, which is analogous to Bahadur because each reference discloses an SDN controller provisions or makes changes to network resources on behalf of application requirements in the applications’ requests, discloses send to a network controller, an invoking instruction carrying a network policy ([0032] where the SDN controller sends down the QoS policies to the subordinate controllers), wherein the invoking instruction instructs the network controller to invoke the target network resource according to the network policy to implement the first application ([0034] where the information used by the SDN controller is used to program the individual switches to assign a forwarding behavior, including level of QoS priority).
Bahadur and Arndt (hereafter Bahadur-Arndt) are analogous art because each reference discloses an SDN controller provisions or makes changes to network resources on behalf of application requirements in the applications’ requests. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the Bahadur system of using the SDN controller to calculate and provision network paths according to application requests with the real-time network adjustments according to SDN-generated policies, as in the Arndt system. The motivation to combine would be to ensure that the dynamic changes of a network are managed by policy enforcement and adjustment by the SDN controller as taught by Arndt ([0061]). 

However, Bahadur-Arndt do not explicitly disclose wherein the description information comprises an application identifier of the first application.
However, Balabine, which is analogous to Bahadur-Arndt because each reference discloses an SDN controller provisions or makes changes to network resources on behalf of application requirements in the applications’ requests, does disclose wherein the description information comprises an application identifier of the first application ([0057] where the OSI Level 7 application information may be supplied by a classification and application identifier).
Bahadur-Arndt and Balabine (hereafter Bahadur-Arndt-Balabine) are analogous art because each reference discloses an SDN controller provisions or makes changes to network resources on behalf of application requirements in the applications’ requests. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the Bahadur-Arndt system of using the SDN controller to calculate and provision network paths according to application requests with mapping OSI level 7 application information and user information received to the policy provided by a system admin, as in the Balabine system. The motivation to combine would be to determine if the state of the network satisfies the policy to determine if a corrective action is required, as taught by Balabine ([0059]). 

Regarding claim 14, Bahadur-Arndt-Balabine discloses the features of claim 13, as discussed above. Bahadur discloses wherein the computer-executable instructions further cause the processor to be configured to send the invoking instruction to the network controller when determining that the target network resource indicated by the target network resource information is currently in an idle state ([Col. 7, lin 35-40], where the available bandwidth on the path indicates that the target resource is currently idle/available).
However, Bahadur does not explicitly disclose the invoking instruction carrying the network policy.
However, Arndt discloses the invoking instruction carrying the network policy ([0032] where the SDN controller sends down the QoS policies to the subordinate controllers).
The motivation to combine is the same as claim 1.

Regarding claim 15, Bahadur-Arndt-Balabine discloses the features of claim 14, as discussed above. Bahadur discloses wherein when determining that the target network resource is currently in the idle state, the computer-executable instructions further cause the processor to be configured to determine that network resource information in a network resource information base comprises the target network resource information ([Col. 7, lin. 20-22], where the traffic engineering database (TED) corresponds with the network resource information base, where the path is found based on the information in the TED), and wherein the network resource information indicates an idle network resource of a network device ([Col. 7, lin 35-40], where the available bandwidth on the path indicates that the target resource is currently idle/available, and [Col. 8, lin. 28-30, where the head end router of the path corresponds with the network device).

Regarding claim 16, Bahadur-Arndt-Balabine discloses the features of claim 15, as discussed above. Bahadur discloses wherein before determining that the target network resource is currently in the idle state ([Col. 12, lin. 66-Col. 13, lin. 4], where the PCE receives the network topology information in order to compute paths, corresponding to determining the target network resource is , the computer-executable instructions further cause the processor to be configured to: 
obtain the network resource information from the network controller ([Col. 18, lin. 22-26], where the topology server, which functions as a network controller, provides the PCE (which functions as the service controller) the network topology information), wherein the network resource information indicates the idle network resource of the network device ([Col. 7, lin. 20-22], where the traffic engineering database (TED) corresponds with the network resource information base, where the path is found based on the information in the TED); and 
store the network resource information into the network resource information base ([Col. 12, lin. 66-Col. 13, lin. 4], where the PCE receives the network topology information, and Col. 13, lin. 33-35], where path computation module (part of the service controller) includes data structures to store the path information).

Regarding claim 17, Bahadur-Arndt-Balabine discloses the features of claim 14, as discussed above. Bahadur discloses wherein when determining that the target network resource indicated by the target network resource information is currently in the idle state, the computer-executable instructions further cause the processor to be configured to: 
search, by the service controller, a network resource information base for a status identifier of the target network resource according to the target network resource information ([Col. 15, lin. 49-53], where the path engine determines if there exists an available network path within TED); and 
determine, by the service controller according to the status identifier, that the target network resource is currently in the idle state ([Col. 15, lin. 57-60], where if a path exists, the path descriptor is provided, where the path descriptor corresponds with the identifier).

Regarding claim 18, Bahadur-Arndt-Balabine discloses the features of claim 13, as discussed above. Bahadur discloses wherein the computer-executable instructions further cause the processor to be configured to send the invoking instruction to the network controller when determining that the target network resource indicated by the target network resource information is currently in an occupied state ([Col. 25, lin. 46-51], where the path is unavailable due to it being occupied by a previously scheduled request), a priority of the first application is higher than a priority of a second application ([Col. 25, lin. 66-Col. 26, lin. 8], where a policy is considered to determine priorities among clients and/or request parameters, where a path request (i.e., first application) is prioritized over the scheduled path request (i.e., second application), and the second application occupies the target network resource, and wherein the invoking instruction instructs the network controller to release the target network resource according to the network policy ([Col. 26, lin. 8-11], where the scheduled path is removed according to the policy) and invoke the target network resource to implement the first application (Col. 26, lin. 14-16], where the path request is computed again and implemented, as the previous path request was removed and no longer occupies the resource (path)).
However, Bahadur does not explicitly disclose the invoking instruction carrying the network policy.
However, Arndt discloses the invoking instruction carrying the network policy ([0032] where the SDN controller sends down the QoS policies to the subordinate controllers).
The motivation to combine is the same as claim 1.

Regarding claim 19, Bahadur-Arndt-Balabine discloses the features of claim 18, as discussed above. Bahadur discloses wherein when determining that the target network resource indicated by the target network resource information is currently in the occupied state ([Col. 25, lin. 46-51], where the path is unavailable due to it being occupied by a previously scheduled request), the computer-executable instructions further cause the processor to be configured to determine that network resource information in a network resource information base does not comprise the target network resource information ([Col. 10, lin. 39-45], where a path is not available, therefore not already listed as an existing path, and ([Col. 24, lin. 41-46], where the generated databases are searched for an existing path satisfying the request requirements, and [Col. 25, 43-45], where a path cannot be identified, thereby indicating one does not exist in the generated database), and wherein the network resource information indicates an idle network resource of a network device ([Col. 7, lin. 20-22], where the traffic engineering database (TED) corresponds with the network resource information base, where the path is found based on the information in the TED).

Regarding claim 20, Bahadur-Arndt-Balabine discloses the features of claim 18, as discussed above. Bahadur discloses wherein when determining that the target network resource is currently in the occupied state, the computer-executable instructions further cause the processor to be configured to: 
search a network resource information base for a status identifier of the target network resource according to the target network resource information ([Col. 25, lin. 23-28], where the database is locked in order to validate a computed path (i.e., network resource), and attempts path validation, where a path not successfully validated corresponds to the status identifier, also see scheduled or active path listed in the generated database (Col. 24, lin. 57-65)); and 
determine, according to the status identifier, that the target network resource is currently in the occupied state ([Col. 25, lin. 46-51], where the path is unavailable due to it being occupied by a previously scheduled request, and [Col. 26, lin. 8-11], where the scheduled path status corresponds with the status identifier of the target network resource state).

Regarding claim 21, Bahadur-Arndt-Balabine discloses the features of claim 1, as discussed above. However, Bahadur does not explicitly disclose wherein the network policy comprises a duration in which the first application is allowed to consume the target network resource.
However, Arndt, which is analogous to Bahadur because each reference discloses an SDN controller provisions or makes changes to network resources on behalf of application requirements in the applications’ requests, discloses wherein the network policy comprises a duration in which the first application is allowed to consume the target network resource ([0048] where the ports are not left open all the time but just for the duration of a session).
The motivation to combine is the same as claim 1.

claim 22, Bahadur-Arndt-Balabine discloses the features of claim 1, as discussed above. Bahadur discloses wherein the first application is an over-the-top (OTT) application ([Col. 6, lin. 49], see video service application which corresponds to OTT application).

Regarding claim 23, Bahadur-Arndt-Balabine discloses the features of claim 1, as discussed above. However, Bahadur-Arndt does not explicitly disclose wherein the description information further comprises at least one of an application type of the first application or an application quality of the first application.
However, Balabine, which is analogous to Bahadur-Arndt because each reference discloses an SDN controller provisions or makes changes to network resources on behalf of application requirements in the applications’ requests, discloses wherein the description information further comprises at least one of an application type of the first application or an application quality of the first application ([0076] see class type of an application, where the class corresponds to the type of application).
The motivation to combine is the same as claim 1.

Regarding claim 24, Bahadur-Arndt-Balabine discloses the features of claim 1, as discussed above. Bahadur discloses wherein the target network resource information further comprises at least one of network status information, network topology information, network link information, or network function information ([Col. 7, lin. 15-22] where the connectivity-on-demand service module (which is part of the controller) provides the client requirements (description information) to the Path Computation Engine (PCE, also part of the controller) which computes a path based on network topology information, which corresponds to target network resource information, where the path corresponds to the target network resource).

Regarding claim 25, Bahadur-Arndt-Balabine discloses the features of claim 24, as discussed above. However, Bahadur does not explicitly disclose wherein the network link information comprises at least one of bandwidth, a packet loss rate, a delay, or jitter.
Arndt, which is analogous to Bahadur because each reference discloses an SDN controller provisions or makes changes to network resources on behalf of application requirements in the applications’ requests, discloses wherein the network link information comprises at least one of bandwidth, a packet loss rate, a delay, or jitter ([0039] see packet loss).
The motivation to combine is the same as claim 1.


Interview Practice

USPTO Automated Interview Request (AIR)
The USPTO AIR is a new optional online interview scheduling tool that allows Applicants to request an interview with an Examiner for their pending patent application.
The USPTO AIR form is available on our website at: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
By submitting this type of interview request, the pending patent application will be in compliance with the written authorization requirement for Internet communication in accordance with MPEP §502.03. This authorization will be in effect until the Applicant provides a written withdrawal of authorization to the Examiner of record.
If you have questions or need assistance with the USPTO AIR form or with interview practice at the USPTO, please contact an Interview Specialist at http://www.uspto.gov/patent/laws-and-regulations/interview-practice/interview-specialist or send an email to ExaminerInterviewPractice@USPTO.GOV.

Examiner Notes: 
A) Prior to conducting any interview (whether using AIR or not), Applicant(s) must submit an agenda including the proposed date and time, all arguments in writing, and proposed claim amendments (if applicable). Any proposed amendments or arguments not presented in the agenda will only be heard by the Examiner, but because the Examiner will not have heard them in advance and been given an equitable opportunity to consider them, no decision will be rendered, nor agreement made. ALL AGENDAS MUST BE RECEIVED BY THE EXAMINER AT LEAST 24 HOURS PRIOR TO THE START OF THE INTERVIEW, OR THE PREVIOUS BUSINESS DAY, WHICHEVER IS LONGER, or the interview may have to be rescheduled. 
B) After-final interviews may be granted, but the agenda must be in compliance with MPEP 713.09 which limits the interview only to discussions of proposed amendments, or clarification for appeal. After-final interviews are not to be conducted for the purpose of rehashing previously made arguments. After seeing the agenda, Examiner will decide whether to grant or deny the interview.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH S. SOLOMON whose telephone number is (571)270-0418.  The examiner can normally be reached on 9:30am - 5:45PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip J. Chea can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/RS/Examiner, Art Unit 2456                                                                                                                                                                                                        /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2456